DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

	Claims 1-25 are pending and presented for examination.
	Applicants are requested to amend the claims to comply with proper US practice. For instance, “A method” for dependent claims should read “The method”. 


Priority

	Acknowledgement is made of applicant's request for foreign priority under 35 U.S.C. §119(a)-(d). Certified copies of the priority documents have been received.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 6-8, “the material” lacks antecedent basis. I tis being construed for purposes of compact prosecution as “the graphite material”.
The term “low temperature” in claim 17 is a relative term which renders the claim indefinite. The term “low temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of compact prosecution, “low temperature” is being construed as that in claim 18.
As to claim 20, the term “preferably” is indefinite as if it is further limiting the intermediate product step.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 14, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RU2141449 to Babich et al. (hereinafter, “Babich at __”, pagination to attached machine English translation).
Regarding claim 1, Babich discloses a method of producing purified graphite (Babich at 2) comprising the steps of:
Subjecting graphite material to sodium hydroxide bake (sintering in NaOH, Babich at 2);
Releasing any remaining NaOH using water (Id.);
Subjecting the graphite material to a first acid wash (Id.);
Neutralizing and washing the acid washed graphite material to deliver an intermediate purified graphite product (Id.);
Subjecting the intermediate purified graphite product to NaOH leach (Id.);
Releasing any remaining NaOH in the intermediate purified graphite product using water (Id.);
Subjecting the intermediate purified graphite product to an acid wash (as the process is repeated, Id.); and
Neutralizing and washing the intermediate purified graphite product to deliver a final purified graphite product (Id.).
As to claim 2, 50% NaOH is utilized (Id.).
Turning to claim 6, hot water (90 C, Id.) is utilized.
Concerning claim 7, suction filtering after washing is utilized (Id.).
Regarding claim 14, while filtering at ambient temperature is not disclosed, given that it is after the graphite has been ejected, one of ordinary skill in the art would find this to be into an ambient environment absent evidence to the contrary. The final water wash is done at 90 C (Id.).
Turning to claim 19, 3 hours is ~2.5 hours (Id.).
With respect to claim 20, the intermediate purified graphite product is neutralized and washed before the second acid wash step (Id.).

Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN103449425 to Li et al. (hereinafter, “Li at __”; cited and provided by applicants).
Regarding claims 1 and 20, Li discloses a method of producing purified graphite (Li at “Abstract”), the method comprising:
Subjecting graphite mteiral to a sodium hydroxide bake (700-750 C, Li at 2);
Releasing any remaining NaOH using water (Id.);
Subjecting the graphite material to a first acid wash (aqua regia, Id.);
Neutralizing and washing the acid washed graphite material to deliver an intermediate purified graphite product (Id.);
Subjecting the intermediate graphite product to a sodium hydroxide leach (Id.);
Subjecting the intermediate graphite product to an acid wash step (in oxalic acid, Id.); and
Neutralizing and washing the intermediate purified graphite product to deliver a final purified graphite product (Li at 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN108059157 to Cen et al. (hereinafter, “Cen at __”; cited and provided by Applicants with citations to the attached machine English translation).
Regarding claims 1 and 20, Cen discloses a method of producing purified graphite (Cen at “Example 1”) comprising the steps of:
Subjecting graphite material to sodium hydroxide bake (at 200 C for 2 hours, Id.);
Releasing any remaining NaOH using water (Id.);
Subjecting the graphite material to a first acid wash (dilute sulfuric acid, Id.);
Neutralizing and washing the acid washed graphite material to deliver an intermediate purified graphite (Id.).
However, Cen does not expressly state subjecting the intermediate purified graphite product to a NaOH leach, releasing any remaining NaOH in the intermediate purified graphite producing using water, subjecting the intermediate purified graphite product to an acid wash, and neutralizing the intermediate purified graphite product to deliver a final purified graphite product.
It has been held that the mere repetition of an activity is also prima facie obvious (See Perfect Web Technologies, Inc. v. InfoUSA, Inc. 587 F.3d 1324 (Fed. Cir. Dec. 2, 2009), where it was held that repetition of a known process step is obvious (in the realm of common sense, citing KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) until an adequate result is reached (In this case adequate production of nanotubes) and that repetition is was one of the "inferences and creative steps that a person of ordinary skill would employ." KSR, 550 U.S. at 418, 127 S.Ct. 1727). In this case, repeating the purification process to arrive at a desired purity is well within the level of ordinary skill in the art.
Concerning claim 7, washing and filtering is disclosed (Cen at “Example 1”).
As to claim 9, 3% sulfuric acid is utilized (Id.).

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Preparation of high-purity graphite from a fine microcrystalline graphite concentrate: Effect of alkali roasting pre-treatment and acid leaching process” to Wang et al. (hereinafter, “Wang at __”).
Regarding claim 1, Wang discloses a method of producing purified graphite (Wang at “Figure 1”) comprising:
Subjecting graphite material to sodium hydroxide bake (at 500 C for 1 hour; Wang at 2467 L col);
Releasing any remaining sodium hydroxide using water (Wang at “Figure 1”);
Subjecting the graphite material to a first acid wash (3M HCl, Id.); and
Neutralizing and washing the acid treated graphite to produce an intermediate graphite product (Wang at “Figure 1”).
However, Wang does not expressly state subjecting the intermediate purified graphite product to a NaOH leach, releasing any remaining NaOH in the intermediate purified graphite producing using water, subjecting the intermediate purified graphite product to an acid wash, and neutralizing the intermediate purified graphite product to deliver a final purified graphite product.
It has been held that the mere repetition of an activity is also prima facie obvious (See Perfect Web Technologies, Inc. v. InfoUSA, Inc. 587 F.3d 1324 (Fed. Cir. Dec. 2, 2009), where it was held that repetition of a known process step is obvious (in the realm of common sense, citing KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) until an adequate result is reached (In this case adequate production of nanotubes) and that repetition is was one of the "inferences and creative steps that a person of ordinary skill would employ." KSR, 550 U.S. at 418, 127 S.Ct. 1727). In this case, repeating the purification process to arrive at a desired purity is well within the level of ordinary skill in the art.
As to claim 2, the sodium hydroxide concentration is 50% (Wang at “Figure 2”) and a furnace is utilized (Wang at 2467 L col).
With respect to claim 3, 500 C is utilized (Id.).
As to claim 4, 40 or 45 minutes can be utilized for roasting (Wang at “Figure 5”).
Turning to claim 7, washing and filtering is performed (Wang at “Figure 1”).

Claims 1-3, 7, 9 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over “Preparation of high-purity and low-sulphur graphite from Woxna fine graphite concentrate by alkali roasting” to Lu et al. (hereinafter, “Lu at __”; cited and provided by applicants).
Regarding claims 1, 7, 9 and 20, Lu discloses a method for producing purified graphite (Lu at “Abstract”) comprising the steps of:
Subjecting graphite material to a sodium hydroxide bake (150-500 C, Lu at 757 L col);
Releasing any remaining NaOH using water (to neutral on a vacuum filter, Id.);
Subjecting the graphite material to a first acid wash (with 10% sulfuric acid, Id.); and
Neutralizing and washing the acid washed graphite material to deliver an intermediate purified graphite product (with water to neutral, Id.).
However, Lu does not expressly state subjecting the intermediate purified graphite product to a NaOH leach, releasing any remaining NaOH in the intermediate purified graphite producing using water, subjecting the intermediate purified graphite product to an acid wash, and neutralizing the intermediate purified graphite product to deliver a final purified graphite product.
It has been held that the mere repetition of an activity is also prima facie obvious (See Perfect Web Technologies, Inc. v. InfoUSA, Inc. 587 F.3d 1324 (Fed. Cir. Dec. 2, 2009), where it was held that repetition of a known process step is obvious (in the realm of common sense, citing KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) until an adequate result is reached (In this case adequate production of nanotubes) and that repetition is was one of the "inferences and creative steps that a person of ordinary skill would employ." KSR, 550 U.S. at 418, 127 S.Ct. 1727). In this case, repeating the purification process to arrive at a desired purity is well within the level of ordinary skill in the art.
Turning to claim 2, heating in a furnace for NaOH at 50% (Lu at “Fig. 2”).
As to claim 3, 500 C can be utilized (Lu at “Fig. 1”).
Turning to claim 21, only NaOH Is used in the bake and only sulfuric acid is used in the acid leach (Lu at 756 L col).
As to claim 22, the washing/neutralizing and filtering is performed given the repetition.





Allowable Subject Matter
Claims 5, 8, 10-13, 15-18 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 5, Wang, Cen nor Babich expressly state NaOH baking at 500 C for 30 minutes. Wang is the closest piece of prior art and it discloses a minimum time of 40 minutes. “Study on Purification of Flake Graphite Using High-Pressure Alkali Leaching-Atmospheric-Presusre Acid Leaching Method” (cited and provided by Applicants) discloses heating at <=300 C in a NaOH leach step.
As to claim 8, none of the cited prior art either alone or in combination discloses or reasonably suggests washing and filtering to neutral with 2-7 parts of water for 5-10 minutes. Wang and Lu are the closest pieces of prior art and it does not expressly state a temperature of washing time for the water wash step.
As to claims 11-13, Babich utilizes nitric acid instead of sulfuric acid and Cen both discloses usage of 3% sulfuric acid which is higher than that claimed, and Wang discloses HCl. Lu discloses 10% sulfuric acid which is 2 parts water for 0.05 parts sulfuric acid and the concentration of sulfuric acid is 98% not 96% as required by the claims. “Sulfuric acid leaching process for producing high purity graphite from 92.6% C to 98% C” to Thi et al. (hereinafter, “Thi at __”; cited and provided by Applicants) discloses NaOH at room temperature (which does not meet roasting/heating) in sulfuric acid at 10% concentration to 100% of water (so 2:0.10).
As to claim 15, Babich is the closest piece of prior art and it discloses water washing at 90 C without a time or parts of water.
As to claims 16-18, Babich is the closest piece of prior art and it does not expressly state using 3-7 parts water for 3-7 minutes while stirring at ambient temperature for washing the acid washed graphite material or 24 parts at 72-88 C. Cen utilizes 1.333 parts water per part of NaOH which is below that instantly claimed. Lu is che closest piece of prior art and it does not expressly state the time for washing.
As to claims 23-25, none of the cited prior art either alone or in combination discloses or reasonably suggests using only sodium hydroxide and sulfuric acid in the claimed process. Babich is the closest piece of prior art and it utilizes nitric acid. Cen requires a fluxing agent in the bake/leach step. Thi discloses HCl addition.

Conclusion
	Claims 1-3, 6, 7, 9, 14, 19 and 20-22 are rejected. Claims 5, 8, 10-13, 15-18 and 23-25 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759